[Cite as Isreal v. Franklin Cty. Clerk, 2021-Ohio-400.]




MICHAEL ISREAL                                            Case No. 2020-00680PQ

        Requester                                         Judge Dale A. Crawford

        v.                                                DECISION AND ENTRY

FRANKLIN COUNTY CLERK

        Respondent

        {¶1} Requester Michael Isreal has sued the Franklin County Clerk of Court,
seeking “specific public information” in the care of the Franklin County Clerk of Court. A
special master recommends (1) dismissal of Isreal’s complaint for lack of jurisdiction
and (2) assessment of court costs to Isreal. (Recommendation to Dismiss, December
10, 2020.)
        {¶2} On January 5, 2021, Isreal filed a document, which has been described as
an objection to the special master’s recommendation on the Court’s docket. The Court
finds that Isreal’s objection lacks merit. The Court further finds the special master’s
recommendation is well-taken.
        {¶3} Under R.C. 2743.75(D), notwithstanding any provision to the contrary in
R.C. 2743.75, “upon the recommendation of the special master, the court of claims on
its own motion may dismiss the complaint at any time.” Accordingly, upon the special
master’s recommendation, and having found well taken the special master’s
Case No. 2020-00680PQ                     -2-                    DECISION & ENTRY


recommendation, the Court sua sponte DISMISSES Isreal’s complaint. Court costs are
assessed against Isreal. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.




                                          DALE A CRAWFORD
                                          Judge
Filed January 26, 2021
Sent to S.C. Reporter 2/12/21